 



Exhibit 10.1
SETTLEMENT AGREEMENT
I. PARTIES
     This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the Office of Inspector General (“OIG-HHS”) of the United States
Department of Health and Human Services (“HHS”) (collectively, the “United
States”); Odyssey HealthCare, Inc. (“Odyssey”); and JoAnn Russell (“Relator”)
(hereafter referred to as “the Parties”), through their authorized
representatives.
II. PREAMBLE
          A. Odyssey is a corporation that, by and through its various
subsidiaries, provides hospice services to patients in the United States.
Odyssey is incorporated in the State of Delaware and maintains its headquarters
in Dallas, Texas.
          B. Relator is an individual resident of the State of Washington and a
former resident of the State of Wisconsin. On September 9, 2003, Relator filed a
qui tam action in the United States District Court for the Eastern District of
Wisconsin captioned United States ex rel. JoAnn Russell v. Odyssey HealthCare,
Inc., Case No. 03-C-0865 (hereinafter “the Civil Action”).
          C. The United States contends that Odyssey submitted or caused to be
submitted claims for payment to the Medicare Program (“Medicare”), Title XVIII
of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh.
          D. The United States contends that it has certain civil claims, as
specified in Paragraph 2 below, against Odyssey and all of its subsidiaries for
allegedly: submitting claims or causing claims to be submitted from January 1,
2001 through December 31, 2005, to Medicare for

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

 



--------------------------------------------------------------------------------



 



hospice services furnished to certain beneficiaries who did not at all times
qualify for the Medicare hospice benefit, as established by 42 C.F.R. §
418.20(b) and § 418.22(b) (hereinafter referred to as the “Covered Conduct”).
          E. The United States also contends that it has certain administrative
claims, as specified in Paragraph 3 below, against Odyssey for engaging in the
Covered Conduct.
          F. This Agreement is neither an admission of liability by Odyssey nor
a concession by the United States that its claims are not well founded. Odyssey
denies any and all allegations of wrongdoing, any and all civil or
administrative fault or liability, and any improper or wrongful conduct
associated with the Covered Conduct.
          G. To avoid the substantial delay, uncertainty, inconvenience, and
expense of protracted litigation, the Parties reach a full and final settlement
pursuant to the Terms and Conditions below.
III. TERMS AND CONDITIONS
     1. Odyssey agrees to pay the United States Twelve Million Nine-Hundred
Twenty-Five Thousand Dollars ($12,925,000.00) (the “Settlement Amount”), and
Relator Seventy-Five Thousand Dollars ($75,000.00) for expenses and attorney’s
fees and costs. The United States agrees to pay $2,326,500.00 of the Settlement
Amount to the Relator as a share (“Relator’s Share”). The foregoing payments
shall be made as follows:
          a. Odyssey agrees to pay the full Settlement Amount to the United
States by electronic funds transfer pursuant to written instructions to be
provided to Odyssey by the Financial Litigation Unit of the United States
Attorney’s Office, Eastern District of Wisconsin. Odyssey

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
       

2



--------------------------------------------------------------------------------



 



agrees to make this electronic funds transfer within five (5) business days of
the Effective Date of this Agreement.
          b. Contingent upon the United States receiving the Settlement Amount
from Odyssey and as soon as feasible after receipt, the United States agrees to
pay Relator’s Share to Relator by electronic funds transfer.
          c. Odyssey agrees to pay $75,000.00 by electronic wire transfer to
cover the Relator’s expenses, including legal fees and costs, pursuant to
written wiring instructions to be provided to Odyssey by the Cross Law Firm,
S.C. Odyssey agrees to make this electronic funds transfer within five
(5) business days of the Effective Date of this Agreement.
     2. Subject to the exceptions in Paragraph 4 below, in consideration of the
obligations of Odyssey in this Agreement, and conditioned upon Odyssey’s full
payment of the Settlement Amount, the United States (on behalf of itself, its
officers, agents, agencies, and departments) fully and finally releases Odyssey,
together with its current and former parent corporations, direct and indirect
subsidiaries, divisions, affiliates, brother and sister corporations,
predecessors, successors, assigns, transferees, and all of the present and
former agents, members, directors, officers, employees and medical directors of
Odyssey or any of its subsidiaries for whom Odyssey or any of its subsidiaries
is obligated to indemnify as part of its contractual or legal obligations from
any civil or administrative monetary claim the United States had, has or may
have in the future for the Covered Conduct under the False Claims Act, 31 U.S.C.
§§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the
Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law
theories of payment by mistake, unjust enrichment, and fraud.

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

3



--------------------------------------------------------------------------------



 



     3. In consideration of the obligations of Odyssey in this Agreement and
conditioned upon Odyssey’s full payment of the Settlement Amount, the OIG-HHS
agrees to fully and finally release and forever refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from
Medicare, Medicaid, or any other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) against Odyssey and its wholly-owned subsidiaries under 42
U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7)
(permissive exclusion for fraud, kickbacks, and other prohibited activities) for
the Covered Conduct, except as reserved in this Paragraph and Paragraph 4 below.
No individuals are released under this Paragraph 3. The OIG-HHS expressly
reserves all rights to comply with any statutory obligations it may have to
exclude Odyssey from Medicare, Medicaid, and other Federal health care programs
under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered
Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action
against entities or persons, or for conduct and practices, for which claims have
been reserved in Paragraph 4 below.
     4. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Odyssey and Relator) are the following claims of the United States:
          a. Any civil, criminal, or administrative liability arising under
Title 26, U.S. Code (Internal Revenue Code);
          b. Any criminal liability;
          c. Except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from Federal health care programs;
          d. Any liability to the United States (or its agencies) for any
conduct other than

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

4



--------------------------------------------------------------------------------



 



the Covered Conduct;
          e. Any liability based upon such obligations as are created by this
Agreement;
          f. Any liability for express or implied warranty claims or other
claims for defective or deficient products or services, including quality of
goods and services; and
          g. Any liability of individuals, including officers and employees,
except to the extent expressly released under Paragraph 2.
     5. Relator agrees and confirms that this Agreement is fair, adequate, and
reasonable under all circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B) and,
conditioned upon receipt of the Relator’s Share, Relator, for herself
individually, and for her heirs, successors, agents and assigns, fully and
finally releases, waives, and forever discharges the United States and its
officers, agents, and employees, from any claims arising from or relating to 31
U.S.C. § 3730; from any claims arising from the filing of the Civil Action; and
from any other claims for a share of the Settlement Amount; and in full
settlement of any claims Relator may have under this Agreement. This Agreement
does not resolve or in any manner affect any claims the United States has or may
have against the Relator arising under Title 26, U.S. Code (Internal Revenue
Code), or any claims arising under this Agreement.
     6. Conditioned upon receipt of the payments described in Paragraph 1(a) and
1(c), the Relator, for herself individually, and for her heirs, successors,
attorneys, agents, and assigns, fully and finally releases, waives and forever
discharges Odyssey, together with its current and former parent corporations,
direct and indirect subsidiaries, divisions, affiliates, brother and sister
corporations, predecessors, successors, assigns, transferees, and all of the
present and former agents, members, directors, officers, employees and medical
directors of Odyssey or any of its subsidiaries

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

5



--------------------------------------------------------------------------------



 



from any claims or liability arising from or relating to allegations set forth
in the Civil Action, the Covered Conduct, or under 31 U.S.C. § 3730(d) for
expenses or attorney’s fees and costs.
     7. Relator represents and warrants that she has no other outstanding or
existing qui tam actions pending or filed in which Odyssey, its current and
former parent corporations, direct or indirect subsidiaries, divisions,
affiliates, brother and sister corporations, predecessors, or successors is a
named party.
     8. Odyssey waives and will not assert any defenses it may have to any
criminal prosecution or administrative action (not expressly released herein)
arising from the Covered Conduct that may be based in whole or in part on a
contention that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution, this Agreement bars a remedy sought in such criminal prosecution
or administrative action. Nothing in this Paragraph or any other provision of
this Agreement constitutes an agreement by the United States concerning the
characterization of the Settlement Amount for purposes of the Internal Revenue
laws, Title 26 of the United States Code.
     9. Odyssey fully and finally releases the United States, its agencies,
employees, servants, and agents from any claims (including attorney’s fees,
costs, and expenses of every kind and however denominated) which Odyssey has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, employees, servants, and agents, related to the Covered
Conduct and the United States’ investigation and prosecution thereof.
     10. The Settlement Amount shall not be decreased as a result of the denial
of claims for payment now being withheld from payment by any Medicare carrier or
intermediary or any state payer, related to the Covered Conduct; and Odyssey
shall not resubmit to any Medicare carrier or

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

6



--------------------------------------------------------------------------------



 



intermediary or any state payer any previously denied claims related to the
Covered Conduct, and shall not appeal or continue to appeal any such denials of
claims.
     11. Odyssey agrees to the following:
          a. Unallowable Costs Defined: that all costs (as defined in the
Federal Acquisition Regulation, 48 C.F.R. § 31.205-47, and in Titles XVIII and
XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh and 1396-1396v, and
the regulations and official program directives promulgated thereunder) incurred
by or on behalf of Odyssey, its present or former officers, directors,
employees, shareholders, and agents in connection with the following shall be
“unallowable costs” on government contracts and under the Medicare Program,
Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program
(FEHBP):
               (1) the matters covered by this Agreement;
               (2) the United States’ audit(s) and civil investigation(s) of the
matters covered by this Agreement;
               (3) Odyssey’s investigation, defense, and corrective actions
(including attorney’s fees) undertaken in response to the United States’
investigation of the Covered Conduct through the date of this Agreement;
               (4) the negotiation and performance of this Agreement;
               (5) the payments Odyssey makes to the United States and to
Relator (including costs and attorney’s fees) pursuant to this Agreement; and
               (6) the negotiation of, and obligations undertaken pursuant to,
the Corporate Integrity Agreement (“CIA”) entered into by Odyssey and OIG-HHS
to:

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

7



--------------------------------------------------------------------------------



 



                    (i) Retain an independent verification organization to
perform verification reviews as described in the CIA; and
                    (ii) prepare and submit reports to OIG-HHS.
All costs described or set forth in this Paragraph 11(a) are hereafter referred
to as the “Unallowable Costs.” However, nothing in this Paragraph 11(a)(6) that
may apply to the obligations undertaken pursuant to the CIA affects the status
of costs that are not allowable based on any other authority applicable to
Odyssey.
          b. Future Treatment of Unallowable Costs: These Unallowable Costs
shall be separately determined and accounted for by Odyssey, and Odyssey shall
not charge such Unallowable Costs directly or indirectly to any contracts with
the United States or any State Medicaid program, or seek payment for such
Unallowable Costs through any cost report, cost statement, information
statement, or payment request submitted by Odyssey or any of its subsidiaries or
affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.
          c. Treatment of Unallowable Costs Previously Submitted for Payment:
Odyssey further agrees that within 90 days of the Effective Date of this
Agreement, it shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid, VA and FEHBP fiscal
agents, any Unallowable Costs included in payments previously sought from the
United States, or any State Medicaid Program, including, but not limited to,
payments sought in any cost reports, cost statements, information reports, or
payment requests already submitted by Odyssey or any of its subsidiaries or
affiliates, and shall request, and agree, that such cost reports, cost
statements, information reports, or payment requests, even if already settled,
be adjusted to account for the effect of the inclusion of the Unallowable Costs.
Odyssey agrees that the United

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

8



--------------------------------------------------------------------------------



 



States, at a minimum, shall be entitled to recoup from Odyssey any overpayment
plus applicable interest and penalties as a result of the inclusion of such
Unallowable Costs on previously-submitted cost reports, information reports,
cost statements, or requests for payment.
     Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice, and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Odyssey or any of its subsidiaries or affiliates on
the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on
Odyssey or any of its subsidiaries or affiliates’ cost reports, cost statements,
or information reports.
          d. Nothing in this Agreement shall constitute a waiver of the rights
of the United States to audit, examine, or re-examine Odyssey’s books and
records to determine that no Unallowable Costs have been claimed in accordance
with the provisions of this Paragraph.
     12. This Agreement is intended to be for the benefit of the Parties only.
The Parties do not release any claims against any other person or entity, except
to the extent provided for in Paragraph 14 below.
     13. Odyssey waives and shall not seek payment for any of the health care
billings covered by this Agreement from any health care beneficiaries or their
parents, sponsors, legally responsible individuals, or third party payors based
upon the claims defined as Covered Conduct.
     14. Odyssey warrants that it has reviewed its financial situation and that
it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and will remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual

         
Settlement Agreement
       
U.S. ex rel. Russell v. Odyssey HealthCare
     

9



--------------------------------------------------------------------------------



 



promises, covenants, and obligations set forth constitute a contemporaneous
exchange for new value given to Odyssey, within the meaning of 11 U.S.C. §
547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended and do, in fact, represent a reasonably equivalent
exchange of value which is not intended to hinder, delay, or defraud any entity
to which Odyssey was or became indebted to on or after the date of this
transfer, within the meaning of 11 U.S.C. § 548(a)(1).
     15. Except as expressly provided to the contrary in this Agreement, each
Party shall bear its own legal and other costs incurred in connection with this
matter, including the preparation and performance of this Agreement.
     16. Odyssey represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
     17. The Relator represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
     18. This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between and among the Parties under this Agreement will be the United States
District Court for the Eastern District of Wisconsin, except that disputes
arising under the CIA shall be resolved exclusively under the dispute resolution
provisions in the CIA.
     19. This Agreement constitutes the complete agreement between the Parties.
This Agreement may not be amended except by written consent of the Parties.

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
   

10



--------------------------------------------------------------------------------



 



     20. Upon receipt of the payments described in Paragraph 1(a) and 1(c)
above, the United States and the Relator shall promptly sign and file in the
Civil Action a Notice of Intervention and the United States and the Relator
shall contemporaneously file a Joint Stipulation of Dismissal with prejudice of
the Civil Action pursuant to the terms of this Agreement.
     21. Each of the individuals signing this Agreement represents and warrants
that he or she is duly authorized to execute this Agreement. The United States’
signatories are signing this Agreement in their official capacities.
     22. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same agreement.
     23. This Agreement is binding on the Parties’ successors, transferees,
heirs, and assigns.
     24. All Parties consent to the United States’ disclosure of this Agreement,
and information about this Agreement, to the public.
     25. This Agreement is effective on the date of signature of the last
signatory to the Agreement (the “Effective Date”). Facsimiles of signatures
shall constitute acceptable, binding signatures for purposes of this Agreement.
THE UNITED STATES OF AMERICA

                     
DATED:
          BY:        
 
 
 
         
 
     STEVEN M. BISKUPIC    
 
                   United States Attorney    
 
                   STACY C. GERBER WARD    
 
                   Assistant United States Attorney    
 
                   Eastern District of Wisconsin    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

11



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA (con’t)

                     
DATED:
          BY:        
 
 
 
         
 
     JOHN K. NEAL    
 
                   Trial Attorney    
 
                   Civil Division    
 
                   United States Department of Justice    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

12



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA (con’t)

                     
DATED:
          BY:        
 
 
 
         
 
     GREGORY E. DEMSKE    
 
                   Assistant Inspector General for Legal Affairs    
 
                   Office of Inspector General    
 
                   United States Department of    
 
                   Health and Human Services    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

13



--------------------------------------------------------------------------------



 



ODYSSEY HEALTHCARE, INC

                     
DATED:
          BY:        
 
 
 
         
 
     W. BRADLEY BICKHAM    
 
                   Vice President, Secretary, and General Counsel    
 
                   Odyssey HealthCare, Inc.    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

14



--------------------------------------------------------------------------------



 



ODYSSEY HEALTHCARE, INC (con’t)

                     
DATED:
          BY:        
 
 
 
         
 
     GADI WEINREICH    
 
                   HOWARD J. YOUNG    
 
                   Sonnenschein Nath & Rosenthal LLP    
 
                   Counsel for Odyssey HealthCare, Inc.    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

15



--------------------------------------------------------------------------------



 



THE RELATOR

                     
DATED:
          BY:        
 
 
 
         
 
     JOANN RUSSELL    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

16



--------------------------------------------------------------------------------



 



THE RELATOR (con’t)

                     
DATED:
          BY:        
 
 
 
         
 
     NOLA J. HITCHCOCK CROSS    
 
                   Cross Law Firm, S.C.    
 
                   Counsel for the Relator    

     
Settlement Agreement
   
U.S. ex rel. Russell v. Odyssey HealthCare
 

17